UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 14-7504


DERRICK LAMONT ROBERTSON,

                     Petitioner - Appellant,

              v.

CRAIG APKER,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:13-hc-02274-BO)


Submitted: October 20, 2017                                  Decided: November 8, 2017


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Derrick Lamont Robertson, Appellant Pro Se. Jennifer P. May-Parker, Seth Morgan
Wood, Assistant United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Lamont Robertson appeals the district court’s orders dismissing without

prejudice his pro se 28 U.S.C. § 2241 (2012) petition and denying his motion for

reconsideration. For the reasons that follow, we affirm in part, vacate in part, and remand

for further proceedings.

       Robertson challenges the district court’s dismissal of his pro se § 2241 petition as

duplicative of a counseled motion for reconsideration or, alternatively, for § 2241 relief,

which was filed on Robertson’s behalf under a separate case number (the “counseled

motion”). Concern for efficient judicial administration generally requires federal courts

to avoid duplicative federal litigation. See Colo. River Water Conservation Dist. v.

United States, 424 U.S. 800, 817 (1976); Great Am. Ins. Co. v. Gross, 468 F.3d 199, 206

& 207 n.6 (4th Cir. 2006). “[T]he general rule is that a suit is duplicative of another suit

if the parties, issues and available relief do not significantly differ between the two

actions.” I.A. Durbin, Inc. v. Jefferson Nat’l Bank, 793 F.2d 1541, 1551 (11th Cir. 1986);

see Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 689 (9th Cir. 2007), overruled on

other grounds by Taylor v. Sturgell, 553 U.S. 880, 904 (2008). “Trial courts are afforded

broad discretion in determining whether to stay or dismiss litigation in order to avoid

duplicating a proceeding already pending in another federal court.” I.A. Durbin, 793 F.2d

at 1551-52.    “However, a court abuses its discretion when it enjoins a party from

proceeding in another suit that is not truly duplicative of the suit before it.” Smith v. SEC,

129 F.3d 356, 361 (6th Cir. 1997).




                                              2
       We have reviewed the record and discern no abuse of discretion in the district

court’s decision to dismiss Robertson’s pro se § 2241 petition as duplicative of the

counseled motion, to the extent that both filings effectively seek the same relief from the

same criminal judgment in reliance on the same essential claims for relief. We also

observe, however, that the specific arguments raised in the counseled motion are not

identical to those raised in the pro se petition—notably, with respect to the request for

relief under § 2241. To the extent the arguments raised in the counseled motion are not

duplicative of Robertson’s pro se request for relief under § 2241 and § 2255(e), we vacate

the dismissal order in part and remand to permit the district court to consider these pro se

arguments in conjunction with the pending counseled motion. In so doing, we express no

opinion as to the merits of Robertson’s claims for relief, leaving consideration of those

issues to the district court in the first instance.

       Accordingly, we grant leave to appeal in forma pauperis and affirm the district

court’s judgment in part, insofar as the pro se petition raises the same grounds for relief

as the counseled motion. However, we vacate the court’s judgement with respect to any

argument raised in the pro se petition under §2241, 2255(e) not encompassed in the

counseled motion.        We grant Robertson’s motion to remand and deny as moot

Robertson’s petition for writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.


                                                                    AFFIRMED IN PART;
                                                                     VACATED IN PART;
                                                                          REMANDED
                                                 3